Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE102019121800.4, filed on 08/13/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 and 12/22/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mars (US20190102494) in view of Hammer (DE102007062919A1; #3 on IDS dated 08/10/2020).
	In regards to Claim 1, Mars teaches “A system having a sensor (system with a physical sensor in communication with physical asset – [0018]), wherein at least one sensor element for the detection of environmental influences (at least one sensor in communication with physical asset and server, sensor monitors physical asset and collects operating history data, sensor includes physical sensor on or adjacent to physical asset, to monitor time, load, displacement, temperature of asset in operation – [0053]), wherein a digital twin is provided that is related (data collect performed automatically and continuously and transmitted to server to permit processing to update digital twin – [0053]), 10wherein the digital twin sensor is stored in a database (server in communication includes database – [0049]; server has processing power and memory to run digital twin model – [0048]), wherein the digital twin sensor forms a data model (digital twin model – [0048]; digital twin refers to digital replica of physical assets – [0015]), wherein the sensor and the digital twin sensor are connected one to another via an interface, wherein data can be transmitted at least from the sensor to the digital twin sensor via the interface (sensor, physical asset in communication with server which is in contact with simulator server that stores and runs the digital twin – [0053]-[0054]).”
	Mars does not teach “wherein the sensor has a sensor housing having at 5least one electronic system, with at least one control and evaluation unit and at least one primary sensor element and at least one mechanical component, wherein the sensor has at least one additional secondary sensor element for the detection of environmental influences.”
(field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), with at least one control and evaluation unit (control and evaluation unit – [0029]) and at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]), wherein the sensor has at least one additional secondary sensor element (field device includes a second sensor for environmental conditions -  [0012]; pressure [0012]; temperature – [0014]; vibration – [0015]; magnetic/electric field – [0016]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars to incorporate the teaching of Hammer to use a sensor system that includes electrical circuits and an additional sensor.  Doing so would improve the diagnosing and analysis of the conditions of a physical asset that would lead to determination of the condition of the physical asset.

	In regards to Claim 7, Mars in view of Hammer discloses the claimed invention as disclosed above and Mars further teaches “the secondary sensor elements are temperature sensors, position sensors, pressure sensors and/or acceleration sensors (sensor includes physical sensor on or adjacent to physical asset, to monitor time, load, displacement, temperature of asset in operation – [0053]).”

	In regards to Claim 11, Mars in view of Hammer discloses the claimed invention as disclosed above and Mars further teaches “during an operating phase of the sensor, the data of (data collect performed automatically and continuously and transmitted to server to permit processing to update digital twin – [0053]).”

In regards to Claim 13, Mars in view of Hammer discloses the claimed invention as disclosed above and Mars further teaches “the data model comprises construction data, functional data and/or design data of the sensor (administration server acts as database that stores initial damage state of physical asset and operating history data of physical asset – [0049]).”

	In regards to Claim 14, Mars in view of Hammer discloses the claimed invention as disclosed above and Mars further teaches “the database is configured to transmit a simulation result to a human-machine interface (administration server has a graphical user interface – [0047]).”

In regards to Claim 15, Mars teaches “A method with a sensor (system with a physical sensor in communication with physical asset – [0018]), wherein the sensor has at least one sensor element for 35the detection of environmental influences (at least one sensor in communication with physical asset and server, sensor monitors physical asset and collects operating history data, sensor includes physical sensor on or adjacent to physical asset, to monitor time, load, displacement, temperature of asset in operation – [0053]), wherein a digital twin sensor is provided that is related (data collect performed automatically and continuously and transmitted to server to permit processing to update digital twin – [0053]),A2-19_3018,01 10.08.20 -17- wherein the digital twin sensor is stored in a database server in communication includes database – [0049]; server has processing power and memory to run digital twin model – [0048]), wherein the digital twin sensor forms a data model (digital twin model – [0048]; digital twin refers to digital replica of physical assets – [0015]), wherein the sensor and the digital twin sensor are connected one to another via an interface, wherein data can be transmitted at least from the sensor to the 5digital twin sensor via the interface (sensor, physical asset in communication with server which is in contact with simulator server that stores and runs the digital twin – [0053]-[0054]).”
Mars does not teach “the sensor has a sensor housing having at least one electronic system, with at least one control and evaluation unit and at least one primary sensor element and at least one mechanical component, wherein the sensor has at least one additional secondary sensor element .”
Hammer teaches “wherein the sensor has a sensor housing having at 5least one electronic system (field device with sensor and interface circuit, additional sensors, memory unit, input/output unit – [0029]), with at least one control and evaluation unit (control and evaluation unit – [0029]) and at least one primary sensor element and at least one mechanical component (field device includes sensor and actuator integrated in the field device – [0029]), wherein the sensor has at least one additional secondary sensor element (field device includes a second sensor for environmental conditions -  [0012]; pressure [0012]; temperature – [0014]; vibration – [0015]; magnetic/electric field – [0016]).”
.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mars in view of Hammer and Burd (US20180210436).
	In regards to Claim 2, Mars in view of Hammer discloses the claimed invention as disclosed above and Mars further teaches “a software of the database is configured to carry out a simulation of the digital twin sensor (simulation server stores the digital twin of the physical asset, generates residual life predictions for the physical asset – [0054]), and the simulation carried out by the software simulates a quality of a detection function (generates residual life predictions for the physical asset – [0054]; simulator server configured to generate damage event warnings, end of life warnings, status reports – [0031]).”
	Mars in view of Hammer does not teach “compares it to a quality of a detection function of the sensor.”
	Burd teaches “compares it to a quality of a detection function of the sensor (compare current performance against simulation – [0021]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars in view of Hammer to incorporate the teaching of Burd to compare the functionality of the sensor against the simulated output.  

	In regards to Claim 3, Mars in view of Hammer and Burd discloses the claimed invention as disclosed above and Mars further teaches “the simulation considers and simulates at least an ageing of the sensor (generates residual life predictions for the physical asset – [0054]).”

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mars in view of Hammer and Burd, and Gu (CN105741005A).
	In regards to Claim 4, Mars in view of Hammer and Burd discloses the claimed invention as disclosed above except for “a result of the simulation is at 25least an identification of a weakest component of the sensor.”
	Gu teaches “a result of the simulation is at 25least an identification of a weakest component of the sensor (optimization method establishes simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars in view of Hammer and Burd to incorporate the teaching of Gu to use the simulation to predict failure of parts.  Doing so would improve the evaluation and maintenance of parts in a facility.

Claim 5, Mars in view of Hammer and Burd discloses the claimed invention as disclosed above except for “a result of the simulation is at least a time until failure of the weakest component of the sensor.”
	Gu teaches “a result of the simulation is at least a time until failure of the weakest component of the sensor (simulation model determines remaining service life of parts – [0033]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars in view of Hammer and Burd to incorporate the teaching of Gu to use the simulation to predict remaining service life.  Doing so would improve the evaluation and maintenance of parts in a facility.

	In regards to Claim 6, Mars in view of Hammer and Burd discloses the claimed invention as disclosed above except for “a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component.”
	Gu teaches “a result of the simulation is at least an identification of a parameter of at least one secondary sensor element that is correlated with the failure of a component (detector collects defect data and history record generated based on defect data, simulation model predicts failure, historical record from detector is mapped to simulation model to establish location of defect – [0026]; simulation model to predict failure mechanism of part, predicts failure probability and remaining service life of parts – [0033]).”
.

Claims 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mars in view of Hammer and Altendorf (US20200012249).
	In regards to Claim 8, Mars in view of Hammer discloses the claimed invention as disclosed above except for “the data model comprises at least production specific pieces of information of the sensor.”
	Altendorf teaches “the data model comprises at least production specific pieces of information of the sensor (configuration settings, measurement location relevant information for field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars in view of Hammer to incorporate the teaching of Altendorf to use information about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 9, Mars in view of Hammer and Altendorf discloses the claimed invention as disclosed above and Altendorf further teaches “the specific pieces of information (configuration settings, measurement location relevant information for field device – [0011]).”

	In regards to Claim 10, Mars in view of Hammer discloses the claimed invention as disclosed above except for “the sensor and the digital twin sensor each have an unambiguous identification number that are linked to one another in order to unambiguously associate the digital twin sensor with the sensor and/or to unambiguously associate the sensor with the digital twin sen15sor.”
	Altendorf teaches “the sensor and the digital twin sensor each have an unambiguous identification number that are linked to one another in order to unambiguously associate the digital twin sensor with the sensor and/or to unambiguously associate the sensor with the digital twin sen15sor (identification information of the field device is transmitted to the server, digital image of field device is determined based on the identification information – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars in view of Hammer to incorporate the teaching of Altendorf to use identification between physical twin and digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

	In regards to Claim 12, Mars in view of Hammer discloses the claimed invention as disclosed above except for “the data are parameterization data.”
(parameterize parameter values of the field device – [0011]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars in view of Hammer to incorporate the teaching of Altendorf to use parameters about the sensor in the digital twin.  Doing so would improve the accuracy of the digital twin model by the incorporation of parameters associated with the physical twin.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Y.K./Examiner, Art Unit 2863              

/TARUN SINHA/Primary Examiner, Art Unit 2863